Citation Nr: 0810033	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  01-08 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for back strain.

2.  Entitlement to higher initial ratings for left elbow 
arthritis, rated noncompensable prior to January 23, 2004, 
and 10 percent from January 23, 2004.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.

4.  Entitlement to an effective date earlier than September 
21, 2001, for service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from August 1985 to 
July 2000. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2000-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that in pertinent part granted service 
connection for low back strain and left elbow arthritis and 
assigned noncompensable ratings for each.  

The Board remanded the case in June 2003 for further 
development.  Since then, the claims files were transferred 
to the Nashville RO.  In a December 2003 rating decision, the 
Nashville RO granted a 10 percent rating for back strain 
effective from September 20, 2003 (later amended back to July 
7, 2000).  In a May 2004 rating decision, the RO granted a 10 
percent rating for the left elbow effective from January 23, 
2004.  In a March 2005 rating decision, the RO granted a 
separate 10 percent rating for right lower extremity 
radiculopathy, to which the veteran expressed 
dissatisfaction.  Because the veteran seeks the maximum 
benefit allowed by law, it follows that these claims remain 
in controversy where less than the maximum schedular benefit 
is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (cited in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

This appeal also arises from June and August 2004 Nashville 
RO rating decisions that denied entitlement to a TDIU and 
granted service connection for a right hip disability 
effective from September 21, 2001.

The Board refers for appropriate RO action the fact that 
although a May 2004 RO rating decision assigned a 10 percent 
rating for the left elbow effective from January 23, 2004, 
subsequent rating decisions continue to list the left elbow 
as noncompensably rated.  As the veteran pointed out in a 
June 2007 letter to the RO, subsequent rating decisions are 
clearly erroneous for failing to bring forward the 10 percent 
rating for the left elbow.

In an April 2006 RO decision, the RO granted additional 
ratings and denied additional claims for benefits.  The 
veteran submitted a timely notice of disagreement (NOD) to 
multiple issues; however, following the issuance of a 
statement of the case (SOC), the veteran did not file a VA 
Form 9, Substantive Appeal, or other document containing the 
necessary information.  The Board therefore lacks 
jurisdiction to address all of those issues, except for the 
correct rating for right lower extremity radiculopathy, which 
remains part of the appeal for a higher rating for the 
service-connected back strain. 

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  Throughout the appeal period, residuals of back strain 
have been manifested by moderate to severe lumbar spine 
limitation of motion, functional impairment due to pain on 
use of the spine, and neurologic symptoms consistent with 
mild incomplete paralysis of both lower extremities.

2.  The veteran is right hand dominant.  

3.  Left elbow traumatic arthritis is shown by X-rays 
throughout the appeal period.  

4.  Additional left elbow function impairment due to painful 
motion is shown by competent medical evidence.

5.  The veteran separated from active service on July 6, 
2000, but did not submit a claim for service connection for 
the right hip within a year of separation.  

6.  The RO first received a claim for service connection for 
the right hip disability on September 21, 2001. 


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 40 
percent schedular rating for severe limitation of motion of 
the lumbar spine and the criteria for separate 10 percent 
ratings for radiculopathy of each lower extremity are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, Plate V, § 4.71a, Diagnostic Codes 5292, 
5293,5295 (2001), § 4.124a, Diagnostic Code 8520 (2007).

2.  For the entire appeal period, the criteria for a 20 
percent schedular rating for traumatic arthritis of the left 
elbow are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp.2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate 1, § 4.71a, Diagnostic Codes 5003, 
5010, 5206, 5207 (2007).

3.  The criteria for an effective date earlier than September 
21, 2001, for service connection for right hip disability are 
not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007), and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must give notice to the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  The RO must provide this notice 
prior to an unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA has attempted to satisfy its duty to notify the claimant 
of the information and any medical or lay evidence that is 
necessary to substantiate the claims by way of notices sent 
to the claimant in March 2001, October 2002, July and August 
2003, and in March and December 2005, and in November 2006.  
These letters mention what evidence is required to 
substantiate the claims, the claimant's and VA's duty to 
obtain this evidence, and ask the claimant to submit relevant 
evidence in his/her possession.  

VA provided the additional notices recommended by the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in November 
2006.  

For an increased rating claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant to provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, --- Vet. 
App. ---, 2008 WL 239951 (U.S. Vet. App. Jan. 30, 2008).  If 
the diagnostic code under which the disability is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that should an 
increase in disability be found, a disability rating will be 
determined by applying diagnostic codes that provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

VA's notice letters must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id, at*4. 

While VA's notice letters are deficient according to 
standards set forth in Vazquez, supra, the Board has granted 
increased ratings and is remanding the issue of TDIU for 
additional development.  Thus, any notice error with respect 
to increased rating claims is not unfairly prejudicial to the 
veteran. 

The claimant has not identified, nor does the record 
indicate, that any additional evidence is necessary for 
adjudication of the claims.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  All necessary development has been 
accomplished and adjudication may proceed without unfair 
prejudice to the claimant.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the rating from the initial 
effective date forward, rather than treating the claim as one 
for an increased rating.  Fenderson v. West, 12 Vet. App. 
119, 126-7 (1999).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
claim, the Board must consider staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Back Strain

Residuals of back strain have been rated 10 percent disabling 
for the entire appeal period under Diagnostic Code 5295.  
Right lower extremity radiculopathy has been rated 10 percent 
effective from April 14, 2003, under Diagnostic Code 8520.  
The Board must determine whether a higher rating is warranted 
for either for any portion of the appeal period.  

During the appeal period, the rating criteria for the spine 
were revised.  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  VA's 
General Counsel (GC) held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary to apply 
both the old and new versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
5110(g) (West 2002) can be no earlier than the effective date 
of that change.  VA must apply the earlier version of the 
regulation for the period prior to the effective date of the 
change and may continue to apply it after the change, if 
favorable to the veteran.  VAOPGCPREC 3-2000.  

Prior to September 26, 2003, limitation of motion of the 
lumbar spine is rated under Diagnostic Code 5292.  Under 
Diagnostic Code 5292, evaluations from 10 to 40 percent are 
available for limitation of motion of the lumbar spine.  
Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2001).  

A September 2000 VA orthopedic compensation examination 
report reflects that the lumbar spine flexed to 50 degrees, 
extended to 25 degrees, and laterally flexed to 25 degrees in 
each direction.  The examiner did not report range of motion 
in the rotational plane.  

A September 2003 VA orthopedic examination report reflects 
numbness and tenderness to palpation along the lumbar region, 
worse on the right.  Range of motion was to 80 degrees of 
flexion, but to only 5 to 10 degrees of painful extension.  
The veteran reported that he had to quit his job because of 
back pains.  

In November 2004, a VA Master of Science in Nursing, Family 
Nurse Practitioner (MSN, FNP), reported that the veteran had 
reported low back pain for a long period of time.  The 
assessments included myofascial pain syndrome.  The veteran 
continued to report severe discomfort.

During a February 2005 VA orthopedic compensation 
examination, the veteran reported continuing sharp, burning 
pain in the back.  Range of motion was to 80 degrees of 
flexion, to about 20 degrees of extension, with pain, to 30 
degrees of lateral bending in each direction, and to 20 
degrees of rotation in each direction.  Straight leg raising 
test caused pain in the lumbar spine and sacral-iliac joints.  
The examiner felt it possible that pain on use could cause 
additional functional limitation.  

A February 2005 VA magnetic resonance imaging (MRI) report 
showed no bone or disc abnormality.

During an April 2005 VA orthopedic compensation examination, 
the veteran reported difficulty walking more than 40 paces.  
He reported increasing bladder urgency.  Pain medication and 
injections were unhelpful and low back pain was 9 on a scale 
of 10.  The assessment was low back strain.  X-rays of the 
lumbar spine were normal.  Functional impairment was felt to 
be difficult to ascertain.

In October 2005, the veteran reported severe low back pains.

Comparing the range of motion of the lumbar spine to the 
rating criteria of Diagnostic Code 5292, the Board finds that 
most of the reported limitations of motion were at least 
moderate in severity with severe limitation of motion in 
extension shown in September 2003.  Where the limitation of 
motion was moderate, there was evidence of additional 
functional impairment due to pain on use that more nearly 
approximate the criteria for severe limitation of motion.  
The Board must therefore consider a 40 percent schedular 
rating for severe limitation of motion, even though not all 
reports showed severe limitation of motion.

All reports need not agree on such issues as range of motion.  
38 C.F.R. § 4.2.  The rater must reconcile the reports into a 
consistent picture to accurately reflect the elements of 
disability.  Id.  Thus, the lumbar spine warrants 
consideration of a 40 percent rating for the entire appeal 
period under Diagnostic Code 5292, rather than a series of 
staged ratings.  Diagnostic Code 5295 (2001) need not be 
considered, as no greater rating is offered under that code.

However, Diagnostic Code 5293 (2001), intervertebral disc 
syndrome, provides a 60 percent rating when certain 
conditions are met.  In this case, although there is some 
lower extremity radiculopathy, there is no disc disease or 
intervertebral disc syndrome.  Thus, Diagnostic Code 5293 
need not be considered further. 

Turning to the ratings assigned for radiculopathy, 38 C.F.R. 
§ 4.14 and Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
permit separate evaluations for separate problems arising 
from the same injury if they do not constitute the same 
disability or same manifestation under 38 C.F.R. § 4.14.  In 
this case, mild radiculopathy of both lower extremities is 
shown. 

An August 2000 VA neurology compensation examination report 
reflects that there was no radiculopathy associated with the 
spine, but subsequent reports controvert that assessment.  An 
October 2002 VA comprehensive assessment contains an 
assessment of S1 nerve root irritation.  The veteran had 
early complaints of tingling and numbness in the left groin 
going down the left leg that later developed on the right.  A 
September 2003 VA orthopedic examination report reflects 
nearly continuous right buttock pain since an in-service 
injury.  In November 2004, a VA MSN FNP noted that the 
veteran had reported right leg pain for a long period of 
time.  The assessments included radiculopathy.  During a 
February 2005 VA orthopedic compensation examination, the 
veteran reported continuing right leg pains, but denied bowel 
or bladder incontinence and numbness or tingling in either 
leg.  Rather, he reported sharp, burning pain in the back and 
legs.  

A February 2005 VA neurosurgery consultation report reflects 
that the entire right leg would give out on axial loading.  
During an April 2005 VA orthopedic compensation examination, 
the examiner elicited better L5 sensory responses in the 
right lower extremity than on the left, but could not confirm 
radiculopathy.  In May 2005, VA evaluated the veteran's right 
hip and found right groin and leg pains.  The examiner 
elicited decreased sensation in the right L5 distribution.  
The examiner felt that "most" symptoms were being caused by 
right hip osteoarthritis, but did not distinguish these from 
lumbar radiculopathy.  

In October 2005, the veteran reported lower extremity 
numbness and that he could not control his urination.  During 
a follow-up neurology examination, however, he made no claim 
of bowel or bladder trouble. 

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  A 40 percent evaluation requires moderately 
severe incomplete paralysis.  A 60 percent evaluation 
requires severe incomplete paralysis with marked muscular 
atrophy.  An 80 percent evaluation requires complete 
paralysis.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or very rarely lost.  38 C.F.R. § 4.124(a), 
Code 8520 (2007).  

Although the RO assigned a separate 10 percent rating for 
right lower extremity radiculopathy for a portion of the 
appeal period, the Board deems the criteria of a separate 10 
percent rating for the right lower extremity to be met under 
Diagnostic Code 8520 for the entire appeal period.  Also, the 
Board deems the criteria for a separate 10 percent rating for 
left lower extremity to be met under Diagnostic Code 8520 for 
the entire appeal period.  The veteran has had mild pain and 
burning symptoms in each lower extremity since discharge from 
active service, which have continued to the present.  

On September 23, 2002, the rating criteria for intervertebral 
disc syndrome changed.  However, because intervertebral disc 
syndrome is not shown, we need not discuss those changes.   

Turning to the latter portion of the appeal period, that is, 
from September 26, 2003, new and significant rating criteria 
were added to the rating schedule.  Under the new rating 
criteria, the diagnostic code numbers changed.  Spine 
disabilities are now rated under the General Rating Formula 
for Diseases and Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental 
instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine 
(see also Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revised schedule, the procedure for combining, 
under 38 C.F.R. § 4.25, separate evaluations of the chronic 
orthopedic and neurologic manifestations remains unchanged; 
however, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine....................................
.......................................................50

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

The most recent changes to the rating schedule have simply 
added a new formula for rating limitation of motion of the 
spine that was not available prior to September 26, 2003.  
Because the thoracolumbar spine warrants a 40 percent rating 
for limitation of motion under the prior revision and because 
the rating schedule requires that ankylosis be shown for a 
rating above 40 percent, the most recent rating criteria do 
not provide a rating higher than that already granted.  

In this case, because the highest schedular rating for 
limitation of motion has been applied, there is no need for 
further consideration pursuant to DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Johnston v. Brown, 10 Vet. App. 80 (1997) 
(when the maximum schedular rating is in effect for loss of 
motion of a joint, and the disability does not meet the 
criteria for a higher evaluation under any other applicable 
Diagnostic Code (after all other potential Diagnostic Codes 
have been considered), further consideration of functional 
loss may not be required).  

After consideration of all the evidence of record, including 
the testimony, the Board finds that a 40 percent rating for 
severe limitation of motion of the lumbar spine should be 
granted for the entire appeal period and two separate 10 
percent ratings, along with bilateral factor, should be 
granted, for bilateral lower extremity neuropathy under 
Diagnostic Code 8520.  

Left Elbow
Left elbow traumatic arthritis has been rated noncompensable 
prior to January 23, 2004, and 10 percent disabling from 
January 23, 2004, under 38 C.F.R. § 4.71(a) Diagnostic Code 
5206 (2007).  

Under Diagnostic Code 5206, a noncompensable evaluation is 
assigned where there is limitation of flexion of the forearm 
to 110 degrees (major or minor side).  A 10 percent 
evaluation is assigned where there is limitation of flexion 
of the forearm to 100 degrees (major or minor side).  A 20 
percent evaluation is assigned where there is limitation of 
flexion of the forearm to 90 degrees (major or minor side).  
A 30 percent evaluation is assigned where there is limitation 
of flexion of the forearm to 70 degrees (major side).  A 20 
percent rating is warranted for the minor side.  A 40 percent 
evaluation is assigned where there is limitation of flexion 
of the forearm to 55 degrees (major side).  A 30 percent 
rating is warranted for the minor side.  A 50 percent 
evaluation is assigned where there is limitation of flexion 
of the forearm to 45 degrees (major side).  A 40 percent 
rating is warranted for the minor side.  38 C.F.R. § 4.71, 
Plate I, § 4.71a, Diagnostic Code 5206 (2007).

Under Diagnostic Code 5207, a noncompensable evaluation is 
assigned where there is limitation of extension of the 
forearm to less than 45 degrees (major or minor side).  A 10 
percent evaluation is assigned where there is limitation of 
extension of the forearm to 45 degrees (major or minor side).  
A 20 percent evaluation is assigned where there is limitation 
of extension of the forearm to 75 degrees (major or minor 
side).  A 30 percent evaluation is assigned where there is 
limitation of extension of the forearm to 90 degrees (major 
side).  A 20 percent rating is warranted for the minor side.  
A 40 percent evaluation is assigned where there is limitation 
of extension of the forearm to 100 degrees (major side).  A 
30 percent rating is warranted for the minor side.  A 50 
percent evaluation is assigned where there is limitation of 
extension of the forearm to 110 degrees (major side).  A 40 
percent rating is warranted for the minor side.  38 C.F.R. 
§ 4.71, Plate I, § 4.71a, Diagnostic Code 5207 (2007).

The veteran's service medical records (SMRs) reflect that he 
is right hand dominant.  

A September 2000 VA orthopedic compensation examination 
report reflects left forearm range of motion to full 
extension and to 125 degrees of flexion.  Body habitus 
limited the range of motion study.  Range of motion was the 
same in the opposite forearm.  X-rays revealed ossicles on 
the head of the radius and on the trochlear.  The impression 
was minimum traumatic arthritis, left elbow.

An October 2002 VA comprehensive assessment notes that the 
joints were within normal limits.  A September 2003 VA 
orthopedic examination report reflects some tenderness over 
the olecrannon and medial epicondyle.  Range of motion was 
full.  All other signs were normal.  A January 2004 VA 
assessment report notes a three to four year history of left 
elbow pains.  X-rays showed a small olecrannon spur.  

During a February 2005 VA orthopedic compensation 
examination, the veteran reported continuing left elbow pain 
on use.  He reported pain over the olecrannon and popping and 
cracking on use.  Pain precluded lifting heavy objects.  
Range of motion was to 5 degrees of extension and to 130 
degrees of flexion.  Crepitus was heard and the veteran 
reported pain on motion.  The examiner elicited tenderness 
over the elbow joint.  X-rays showed osteophytes.  The 
examiner noted that pain on motion could further limit 
function.  

Because the medical evidence shows a diagnosis of traumatic 
arthritis based on X-rays of spur formation has been offered, 
the Board will consider Diagnostic Code 5010.  Diagnostic 
Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

In turn, degenerative arthritis (hypertrophic or 
osteoarthritis) when established by X-ray findings is rated 
on limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (Diagnostic 
Code 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbation.  A 
10 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, but without occasional 
incapacitating exacerbation. 

Note (1) The 20 percent and 10 percent ratings based on X-
rays will not be combined with ratings based on limitation of 
motion.  

Note (2) The 20 percent and 10 percent ratings based on X-
rays will not be used in ratings listed under diagnostic 
codes 5013-5024.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007). 

Traumatic arthritis of the left elbow was first shown by X-
rays in September 2000.  Thus, the requirements for a 10 
percent rating under Diagnostic Code 5010 have been met for 
the entire appeal period.  With respect to additional 
function limitation due to painful use, there is ample 
competent evidence of this.  Resolving any remaining doubt in 
favor of the veteran, the Board finds that pain on use of the 
left elbow causes functional impairment that more nearly 
approximates the criteria of a 20 percent rating under 
Diagnostic Code 5206.  Thus, a 20 percent rating must be 
granted for the entire appeal period. 

Extraschedular Consideration

38 C.F.R. § 3.321(b) (2007) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  The issue of 
TDIU on an extraschedular basis is the subject of the remand 
below.  Thus, the Board need not consider an extraschedular 
rating at this time.  



Earlier Effective Date

The RO granted service connection for the right hip effective 
from September 21, 2001.  The veteran seeks an earlier 
effective date for grant of service connection. 

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  If based on receipt of new and material evidence, 
other than service department records, received after the 
final disallowance, the effective date will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r) (2007).

A specific claim in the form prescribed by the Secretary (or 
jointly with the Commissioner of Social Security) must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.151(a) (2007). 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2007).

The record reflects that the veteran separated from active 
service on July 6, 2000.  The RO received his first claim for 
service connection on July 26, 2000.  He completed and signed 
a VA Form 21-526, Application for Compensation or Pension, 
prescribed by VA.  The veteran did not request service 
connection for the right hip, however.   

The veteran first mentioned a hip injury in a VA Form 9, 
Substantive Appeal, and in statement in support of claim, 
both of which were received at the RO on September 21, 2001.  
The claims file does not reflect any earlier dated 
communication that can be construed as a claim for service 
connection for the right hip.  In an August 2004 rating 
decision, the RO granted service connection for the right hip 
and assigned a 10 percent rating.  The veteran submitted a 
notice of disagreement (NOD) to the effective date, arguing 
that the effected date should coincide with an August 2000 VA 
examination report.  

The veteran did undergo two VA compensation examinations in 
August 2000.  These were a general medical examination and a 
neurological examination.  The general medical examination 
report does not mention the right hip.  An August 24, 2000, 
VA neurological examination report, however, mentions that 
the veteran fractured the right hip during active service.  
No current right hip disability was found, however.

In his VA Form 9, Substantive Appeal, the veteran argued that 
service connection for the right hip should have been 
considered in the initial July 2000 claim.

The claims file does not reflect that the veteran applied for 
service connection for the right hip at any time prior to 
September 21, 2001.  Because this date is not within a year 
of separation from active service, service connection for the 
right hip "shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110 (a).  While the 
veteran desired an August 2000 VA examination report to be 
used as an informal claim, the Board finds that it contains 
no suggestion that the veteran desired service connection for 
the right hip.  Thus, the examination report cannot suffice 
as a date of claim.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The claim for an effective date earlier than 
September 21, 2002 for a right hip disability is therefore 
denied.  




ORDER

A 40 percent schedular rating for limitation of motion of the 
lumbar spine due to back strain is granted for the entire 
appeal period, subject to the laws and regulations governing 
payment of monetary benefits.  

A 10 percent schedular rating for right lower extremity 
radiculopathy is granted for the entire appeal period, 
subject to the laws and regulations governing payment of 
monetary benefits. 

A 10 percent schedular rating for left lower extremity 
radiculopathy is granted for the entire appeal period, 
subject to the laws and regulations governing payment of 
monetary benefits. 

A 20 percent schedular rating for left elbow traumatic 
arthritis is granted for the entire appeal period, subject to 
the laws and regulations governing payment of monetary 
benefits. 

An effective date earlier than September 21, 2001, for 
service connection for a right hip disability is denied. 


REMAND

Pursuant to the provisions of 38 C.F.R. § 3.321(b) (2007), 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
However, the Court specifically held that "the Board is 
precluded from assigning such a rating in the first 
instance."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

The Board has granted higher and/or additional disability 
ratings that the RO has not yet considered.  The veteran has 
asserted that service-connected disability has produced 
unemployability.  Accordingly, the case is REMANDED for the 
following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim; and, (3) the effect that service 
connection disabilities have on the 
claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, --- 
Vet. App. ---, 2008 WL 239951 (U.S. Vet. 
App. Jan. 30, 2008).  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as 
specifically affecting the issue on 
appeal.

2.  The AOJ should re-adjudicate the TDIU 
claim.  If the schedular requirements for 
a TDIU as set forth at 38 C.F.R. 
§ 4.16(a) are not met, submit the claim 
to the Director, Compensation and Pension 
Service, for extraschedular 
consideration, in accordance with 
38 C.F.R. § 4.16(b) and § 3.321 (b).  
Following that action, if the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


